Citation Nr: 9922029	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected left knee 
disability.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected meniscus tear of the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1988 to July 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision by 
the RO which proposed to reduce the rating assigned for the 
veteran's service-connected left knee disability from 20 
percent 10 percent.  By rating action in January 1996, the RO 
implemented the proposed reduction and assigned a 10 percent 
rating, effective from April 1, 1996.  A personal hearing 
before the undersigned member of the Board sitting in 
Washington, D.C. was held in June 1998.  

In August 1998, the Board determined that the reduction to 10 
percent for the service-connected left knee disability was 
improper and restored the 20 percent rating previously 
assigned.  The Board then remanded the appeal to the RO for 
additional development.  In September 1998, the RO denied and 
increased rating higher that 20 percent for the service-
connected left knee disability.  

By rating action in October 1998, the RO denied service 
connection for a right knee disability secondary to the left 
knee disability.  


REMAND

As noted above, the Board remanded the appeal to the RO in 
August 1998, in part, for an examination to determine whether 
the veteran had any functional impairment in the left knee 
due to pain under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and to consider the holding of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board specifically requested that the 
examiner express the degree of any functional impairment 
found in terms of the degree of additional range-of-motion 
loss or ankylosis in the left knee, due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  

While the veteran was examined by VA in September 1998, the 
medical findings were confusing, and the examiner did not 
provide sufficiently detailed information to evaluate the 
functional limitations resulting from the service connected 
left knee disability, as required by 38 C.F.R. § 4.40 (1998).  

While it is apparent that both knees were evaluated when 
examined in September 1998, the clinical findings that were 
reported referred only to the right knee.  Additionally, in 
her discussion of the clinical findings, the examiner 
indicated that "the right knee had no particular intra-
articular pathology by today's examination."  However, an x-
ray report (dated 2 days after the physical examination was 
conducted) indicated that there was some right knee 
pathology.  No explanation or additional comment was offered 
on this point.  Furthermore, a private doctor's report, 
received in March 1999, indicated that the veteran's right 
knee complaints were due to patellofemoral chondromalacia.  
In light of the incomplete findings regarding the left knee, 
and the lack of a clear diagnosis as to the nature or 
etiology of the veteran's right knee complaints, the Board 
finds that the September 1998 VA examination was inadequate 
and that further development of the record is indicated.  See 
Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holding in that case was precedent, to be 
followed in all cases presently in remand status.  Id.  

When, during the course of review the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
bilateral knee disabilities since 1998.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, as well as any VA clinical 
records not already of record, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected left knee disability, 
and to determine the nature and, if 
feasible, etiology of his right knee 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review.  The veteran 
should be informed of the consequences of 
failure to appear for any examination.  
All indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

	I.  The examiner should detail 
the degree of range of motion of 
each knee, with normal flexion being 
to 140 degrees and normal extension 
being to 0 degrees.  Also, tests for 
stability of each knee should be 
accomplished, and any instability 
should be classified as mild, 
moderate, or severe.  

II.  The examiner should state 
whether the cartilage of the left 
knee is dislocated, with frequent 
episodes of "locking," pain, and 
effusion into the joint.

	III.  The examiner should be 
asked to determine whether the left 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

	IV.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If any determination cannot 
feasibly be made, it should be so 
indicated.  

V.  If a disability of the 
right knee is present, the examiner 
should render a diagnosis and an 
opinion as to whether it is at least 
as likely as not that the condition 
was caused or is being aggravated by 
the service-connected left knee 
disability.  If aggravated, the 
degree of aggravation should be 
described.  The bases for any 
opinions expressed should be set 
forth in detail.  If the physician 
disagrees with any opinion which 
contradicts his or hers, the reasons 
for the disagreement should be set 
forth in detail.  

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected left knee 
disability has been provided by the 
examiner and whether the examiner has 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims, including 
the issue of service connection for a 
right knee disability secondary to or 
aggravated by the service-connected left 
knee disability.  The provisions of Allen 
v. Brown, 7 Vet. App. 439 (1995) should 
be considered.  The RO should also 
consider the General Counsel Opinion in 
which it was determined that a claimant 
who has knee arthritis and instability 
may be rated separately under DC's 5003 
and 5257.  See VAOPGCPREC 23-97.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation of § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examination and the 
consequences for any failure to appear 
should be included in the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


